FILED
                             NOT FOR PUBLICATION                            AUG 15 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JAY JOHNSON,                                     No. 09-55184

               Plaintiff - Appellant,            D.C. No. 5:08-cv-00091-SGL-JCR

  v.
                                                 MEMORANDUM *
WINN PROPERTIES; et al.,

               Defendants - Appellees,



                    Appeal from the United States District Court
                        for the Central District of California
                    Stephen G. Larson, District Judge, Presiding

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Jay Johnson appeals pro se from the district court’s order dismissing his

action under the Fair Housing Act arising from his eviction from low income

housing. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, and

may affirm on any ground supported by the record. Thompson v. Paul, 547 F.3d

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1055, 1058-59 (9th Cir. 2008). We affirm.

       Dismissal of Johnson’s action was proper because Johnson failed to state a

claim for housing discrimination or violations of state law, despite having been

granted leave to amend. See Cal. Health & Safety Code § 51066(c) (“Before a

right to a hearing vests, the tenant shall pay rent for the two-week hearing period to

the owner or to an escrow account of the agency. . . .”); Giebeler v. M & B Assocs.,

343 F.3d 1143, 1147 (9th Cir. 2003) (elements of handicap discrimination claim

under the Fair Housing Act); Gilligan v. Jamco Dev. Corp., 108 F.3d 246, 250 (9th

Cir. 1997) (Fair Housing Act provides a private right of action for an “aggrieved

person” subjected to “an alleged discriminatory housing practice” (citation and

internal quotation marks omitted)); Wiley v. County of San Diego, 966 P.2d 983,

985 (Cal. 1998) (elements of legal malpractice); Davidson v. City of Westminster,

649 P.2d 894, 901 (Cal. 1982) (elements of intentional infliction of emotional

distress).

       We do not consider facts presented for the first time on appeal. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

       Johnson’s remaining contentions are unpersuasive.

       AFFIRMED.




                                          2                                    09-55184